Citation Nr: 9918269	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for ear infections, 
infected glands, hypertension, diabetes mellitus, and 
chloracne as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel





INTRODUCTION

The veteran had active service from August 1964 to December 
1967.

On file is a December 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The RO denied entitlement to service connection for 
ear surgery, hypertension, scars all over the body, 
chloracne, and diabetes mellitus.  Disposition of a claim for 
service connection for the above disorders as secondary to AO 
exposure was deferred.  The current appeal arose from a June 
1994 rating decision wherein the RO denied entitlement to 
service connection for the above disorders including as 
secondary to AO exposure.  The RO affirmed the above 
determination in July 1995.

In December 1996 the RO determined that the claim of 
entitlement to service connection for peripheral neuropathy 
including as secondary to AO exposure was not well grounded.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development in June 1997.

In March 1998 the RO affirmed the determinations previously 
entered.

In December 1998 the RO, among other things, deneid 
entitlement to service connection for porphyria cutanea tarda 
as secondary to AO exposure.

In a February 1999 statement the veteran made reference to 
compensation benefits for peripheral neuropathy as secondary 
to AO exposure.  He appears to be attempting to reopen this 
previously denied claim.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for peripheral neuropathy as secondary to AO 
exposure has been neither procedurally prepared nor certified 
for appellate review and is referred to the RO for initial 
consideration and appropriate action.

In his March 1999 statement on behalf of the veteran, the 
local representative included the issue of service connection 
for porphyria cutanea tarda as secondary to AO exposure.  The 
Board construes this statement as a notice of disagreement 
with the December 1998 rating decision wherein the RO denied 
entitlement to service connection for this disorder.  The 
issue of entitlement to service connection for porphyria 
cutanea tarda is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for ear 
infections, infected glands, hypertension, and diabetes 
mellitus including as secondary to AO exposure are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.

2.  A VA examiner has opined that the veteran has prominent 
pilosebaceous changes consistent with chloracne as secondary 
to AO exposure in service.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for ear 
infections, infected glands, hypertension, and diabetes 
mellitus including as secondary to AO exposure are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  Chloracne was incurred in service as secondary to AO 
exposure.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d), 3.307(a)(6), 3.309(e) (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81. An allegation 
alone is not sufficient; the appellant must submit evidence 
in support of his claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible." 
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  
Grottveit, 5 Vet. App. at 93.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between an inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  

Regulations also provide that service conection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994) ('[p]roof of direct service 
connection...entails proof that exposure during service 
caused the malady that appears many years later"); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992) ("even though a 
veteran may not have had a particular condition diagnosed in 
service, or for many years afterwards, service connection can 
still be established"); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992)..

In the case of cardiovascular disease, including 
hypertension, and diabetes mellitus, service incurrence may 
be presumed if the diseases are manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  

Diseases associated with exposure to certain herbicide 
agents. (i) For the purposes of this section, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, specifically: 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  
VA regulations provide service connection for certain 
diseases presumed to be associated with exposure to herbicide 
agents (See Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub.L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984)).  The presumptive diseases include 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

Factual Background

The record shows that the veteran had service in the Republic 
of Vietnam.  The veteran's service medical records are 
negative for any complaints or findings referable to ear 
infections, infected glands, diabetes mellitus or 
hypertension.  

A blood pressure reading of 126/94 was reported upon physical 
examination at release from active duty in December 1967.  
The physical examination report was also negative for any 
pertinent findings regarding cardiovascular disease or 
hypertension.  

The veteran's record of service (DD-214) shows he trained as 
an electrician's mate.  
His decorations include a Vietnam Service Medal with two 
stars and a Vietnam Campaign Medal with device.

VA clinical records dated in March and April 1993 reveal that 
the veteran reported a history of diabetes since 1985.  He 
complained of growths on the backs of his ears and diabetes.  
The diagnoses included insulin dependent diabetes mellitus, 
hypertension, and questionable arteriosclerotic heart 
disease.  

In a July 1993 statement the veteran reported that in 1969 he 
had surgery on both ears for removal of infected glands.  

In an August 1993 VA medical examination report the veteran 
reported that in 1970 he had removal of an infected gland or 
cyst from behind the right ear.  The veteran complained that 
the condition had not healed since that time.  The problem 
was of continued drainage from within the creases of the 
operative site.  A physical examination revealed obvious 
redundant skin in the skin crease behind the right ear in its 
most inferior portion.  There also appeared to be a sinus 
tract with some type of secretion in the area.  It was 
indicated that the veteran had residuals from his prior 
surgical excision involving the post-auricular area on the 
right side.  

In August and September 1993, VA medical records confirmed 
that the veteran had a history of myocardial infarction that 
he reported may have occurred in 1992.  The veteran reported 
that his diabetes was diagnosed shortly after leaving 
Vietnam.  The clinical diagnoses included history of 
myocardial infarction, hypertension, atherosclerotic coronary 
artery disease, and diabetes mellitus.  

A personal hearing was held at the RO in October 1995.  The 
veteran testified that during service in Vietnam, he had 
direct exposure to AO while working on ships in Vietnam.  He 
testified that a doctor had informed him that his infected 
glands could be from Dioxin poisoning.  He stated that he 
first noticed acne prior to his discharge from service.  He 
testified that he first saw a doctor for infected glands in 
1968 or 1969.  The veteran averred that a physician excised 
his infected glands at his office.  He stated that his gland 
infections coincided with flare-ups in his skin condition.  
The veteran testified that he was first diagnosed with 
diabetes in 1984.  He reported that he had read materials 
that associated Dioxin exposure to pancreas disorders.  The 
veteran stated that he had hypertension symptoms during 
service that included headaches.  

Pursuant to the June 1997 Board remand, in July 1997 the RO 
requested that the veteran provide information concerning any 
physician who informed him that his disorder manifested by 
infected glands was due to herbicide exposure.  The letter 
was mailed to the veteran at his last known address.  No 
pertinent response from the veteran was forthcoming.  

A VA medical examination was performed in September 1997.  I 
t was reported that the veteran was seen for a history of a 
skin condition behind his ears, that reportedly occurred 
subsequent to AO exposure.   A physical examination revealed 
a history of a well-healed scar post-auriculare on the left 
that appeared to be a resection of a lesion.  On the right 
ear there was a small fistula or possibly a marsupialized 
remnant of a prior surgical procedure, that the veteran 
reported drained periodically.  There was no external, 
middle, or mastoid ear disease.   The impression was remnant 
post-auricular sebaceous cyst on the right, which continues 
to become inflamed.  

VA medical examinations in September 1997 reveal diagnoses of 
essential hypertension, chest pain on exertion consistent 
with angina pectoris, diabetes mellitus, hyperlipidemia, and 
coronary artery disease.  


I.  Entitlement to service connection for 
ear infections, infected glands, 
hypertension, and diabetes mellitus 
including as secondary to AO exposure.

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claims for service connection for ear 
infections, infected glands, hypertension, and diabetes 
mellitus, including as secondary to AO exposure must be 
denied as not well grounded.

It is important to note that infected glands and ear 
infections are not shown during the veteran's period of 
active service.  Diabetes mellitus is also not shown during 
service or to a compensable degree within one year after 
service.  Hypertension or cardiovascular disease was not 
shown during service or to a compensable degree within the 
first year after service.  Clinical evidence of the above 
disorders was first shown many years following the veteran's 
period of service, and none of the disorders have been linked 
to service on the basis of competent medical authority.  

The veteran has primarily claimed that his diabetes mellitus, 
ear infections, hypertension, and infected glands are the 
result of exposure to AO during service in Vietnam.  The 
record confirms that he had service in the Republic of 
Vietnam.  However, ear infections, a claimed infected gland 
disorder, hypertension, and diabetes mellitus are not 
presumptive diseases listed at 38 C.F.R. § 3.309(e).  The 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994). 

In this case though, while there is documented medical 
evidence of hypertension and heart disease, diabetes 
mellitus, and surgical residuals of removal of some medical 
pathology behind the veteran's ears that has been claimed as 
ear infections and infected glands, the record is absent 
competent medical evidence linking any of the subject 
disorders to service on any basis including as secondary to 
AO exposure.  

The veteran has testified and submitted lay statements 
concerning the etiological relationship between the disorders 
at issue and AO exposure in service.  However, it is noted 
that where the determinative issue involves medical 
causation, competent medical evidence that a claim is 
"plausible" is required in order for the claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152;  
Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran's testimony concerning 
causation is not considered competent.  Further, as mentioned 
previously, his assertions of etiology are not supported by 
any medical evidence.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellant's lay opinion and that of 
other parties in this case are an insufficient basis upon 
which to find the claims for the multiple disorders as well 
grounded.  Accordingly, as a well grounded claim must be 
supported by evidence and not merely allegations, Tirpak, the 
appellant's claim for service connection for the multiple 
disorders at issue must be denied as not well grounded.

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, he has not been prejudiced 
by the decision.  This is because in assuming that the claims 
were well grounded, the RO accorded the veteran greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim for service connection for ear 
infections, infected glands, hypertension, and diabetes 
mellitus including as secondary to AO exposure is not well 
grounded, the doctrine of reasonable doubt may not be 
applied.


II.  Entitlement to service connection 
for chloracne including as secondary to 
AO exposure.

Factual Background

The veteran's service medical records are negative for any 
complaints or findings referable to a skin disorder including 
chloracne.  Service records confirm the veteran's service in 
the Republic of Vietnam.  

The veteran was placed on a VA AO Registry in March 1993.  A 
March 1993 VA medical examination revealed abnormal skin with 
scattered acneform papules.  In April 1993 it was reported 
that the veteran had off and on skin eruptions since Vietnam.  
He was referred for a VA dermatology examination.  

A VA medical examination for residuals of Dioxin exposure 
(AO) was performed in August 1993.  It was reported that 
during service the veteran was involved in the handling and 
spraying of AO; that he was directly sprayed with AO; and 
that he ate food or drink that could have been contaminated.  
He complained that exposure to AO had caused chloracne.  The 
diagnosis was dermatitis possibly secondary to AO exposure.  




In an August 1993 VA medical examination of the skin the 
veteran reported that at discharge from service he had 
infected boils on his ears; that he had had numerous infected 
glands removed; and that he had peeling skin on his hands and 
feet.  The examination revealed papules over the chest, arms 
and groin.  The diagnoses were chloracne, dermatitis, and 
tinea crura.  

A private medical examination report dated in October 1995 
revealed that the veteran had been exposed to AO in Vietnam.  
The physical examination revealed multiple follicular plugs 
and papules, comedones on the face, and retroauricular 
fissures and cysts.  There were diffuse erythematous scaling 
patches.  The diagnoses were probable chloracne, scars, 
probable tinea cruris.  

At the October 1995 personal hearing, the veteran reported 
that he handled drums of AO while performing duties on a ship 
in Vietnam.  He stated that some of the drums were rusty and 
would fall apart exposing him to the contents.  

An October 1996 VA podiatry clinic record shows that 
chloracne was among the veteran's medical diagnoses.  A 
statement from a private physician dated in September 1997 
revealed that the veteran had received treatment for 
chloracne, and that he had been exposed to AO in Vietnam.  It 
was also reported that the veteran claimed that he had had 
exposure to dioxin products.  

A VA medical examination of the skin was performed in August 
1998.  The veteran's exposure to AO during service was 
reported.  It was stated that he had skin changes after his 
period of service, and that other physicians had diagnosed 
chloracne.  The examination revealed multiple follicular 
comedones, papules, pustules, and follicular scarring 
predominantly on the back.  The neck and groin were also 
affected and there were multiple areas of sebaceous 
hyperplasia on his face.  The diagnosis was skin changes 
consistent with chloracne.  

In an October 1998 addendum, the VA physician opined that the 
veteran exhibited prominent pilosebaceous changes and that 
the etiology was idiopathic.  He noted that the veteran had 
exposure to AO and that his history showed an excellent time 
correlation to the development of the specific changes.  The 
diagnostic impressions were acne, possible chloracne; 
folliculitis; sebaceous hyperplasia.  

An October 1998 statement from an acquaintance of the veteran 
shows that prior to service the veteran did not have skin 
problems.  It was stated that when the veteran was seen in 
1968, he had bumps and scars that covered his face and neck.  


Analysis

Initially, the Board finds that the veteran has submitted a 
well grounded claim.  The record contains evidence of service 
in Vietnam during the Vietnam era.  The veteran has reported 
recurrent skin symptomatology during post service years and 
is competent to relate symptoms of such skin symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  The record 
contains medical evidence of a current disability and 
competent medical authority has related the veteran's skin 
disorder to AO.  Accordingly, the veteran has submitted a 
plausible claim capable of substantiation sufficient to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a), 1 Vet. 
App. at 81; Caluza, 7 Vet. App. at 504.

Where the claim is well grounded, VA has a statutory duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The record reflects that 
private and VA treatment and examination reports have been 
associated with the claims file.  The Board finds that no 
additional assistance is necessary in order to render an 
equitable decision in the current appeal.

In the case at hand, the Board finds that service connection 
for acneform disease consistent with chloracne is warranted 
in light of post service medical evidence that shows the 
veteran's disease is secondary to AO exposure.




The Board notes that the veteran is not precluded from 
establishing service connection on a direct basis 
notwithstanding the fact that there is no medical evidence of 
record to establish that chloracne was manifest to a degree 
of 10 percent within one year following active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Brock v. Brown, 10 
Vet. App. 155, 160 (1997); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The probative evidence shows incurrence of an inservice 
injury or disease.  The veteran was exposed to an herbicide 
agent as a matter of law given his service in the Republic of 
Vietnam, and in view of the fact that he has a disorder 
recognized as secondary to such exposure and which has been 
linked to such exposure.  38 C.F.R. § 3.307(a)(6)(iii).  

The probative evidence of record establishes a current 
disability.  Previous VA and other examinations intimated 
association of the veteran's skin symptomatology to AO 
exposure.  The most recent VA examination of record 
definitively links the veteran's various skin symptomatology 
diagnosed as chloracne to AO exposure in service.  This 
constitutes nexus evidence.  Moreover, the veteran has 
reported recurring skin symptomatology since service which 
has increased in severity.  The veteran is competent to 
relate observable symptoms such as the existence of eruptions 
and outbreaks.  Savage v. Gober, 10 Vet. App. 488,497 (1997); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).

For these reasons and bases, the Board finds that following a 
review of all the evidence including the evidence pertinent 
to service, skin symptomatology diagnosed as consistent with 
chloracne diagnosed after discharge was incurred during 
service.  38 C.F.R. § 3.303(d).



ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for ear infections, 
infected glands, hypertension, and diabetes mellitus 
including as secondary to AO exposure, the appeal is denied.  

Entitlement to service connection for chloracne as secondary 
to AO exposure is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, a notice of disagreement was 
filed with the RO's denial of service connection for 
porphyria cutanea tarda as secondary to AO exposure.  Where 
there has been an RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue such is 
a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. at 408-10(1995).

Accordingly, to accord the veteran due process of law, the 
case is remanded to the RO for the following action:

The RO should provide a statement of the 
case on the issue of entitlement to 
service connection for porphyria cutanea 
tarda as secondary to AO exposure.  The 
veteran should be advised of the 
requisite time to file a substantive 
appeal if he wishes appellate review of 
his claim.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

